ON RETURN TO REMAND
McMILLAN, Judge
We remanded this cause to the trial court for proper sentencing. 605 So.2d 1243. The trial court’s return states that, on remand, the appellant was sentenced to 6 years’ imprisonment and was ordered to pay a $2,000 fine, a $100 Victims’ Compensation assessment, and the costs of court.
Because the sentence is within the range of punishment specified for a Class “C” felony, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.